Dismissed and Memorandum Opinion filed January 15, 2004








Dismissed and Memorandum Opinion filed January 15,
2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01074-CR
____________
 
JAMES DEWITT SPIVEY, IV,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
230th District Court
Harris County, Texas
Trial Court Cause No. 937,910
 

 
M E M O R A N D U M  
O P I N I O N
Appellant entered a guilty plea to injury to a child in
accordance with a plea agreement with the State to Acap@ his punishment at thirty years= confinement.  In accordance with the terms of a plea
bargain agreement, on September 23, 2003, the trial court sentenced appellant
to confinement for twenty years in the Institutional Division of the Texas
Department of Criminal Justice. 
Appellant filed a notice of appeal. 
Because appellant has no right to appeal, we dismiss.  




An agreement that the State will recommend a cap on
punishment is an agreement on punishment. 
See Shankle v. State, 119 S.W.3d 808,
813 (Tex. Crim. App. 2003); Ditto v. State, 988 S.W.2d 236, 238-39 (Tex. Crim.
App. 1999); see also Threadgill v. State, 2003 WL 22311225, at * 1 (Tex. App.CHouston [1st Dist.] Oct. 9, 2003, no pet.).  Here, the punishment assessed by the trial
court did not exceed the recommended cap to which appellant agreed.  Thus, this is a plea-bargained case within
the meaning of Texas Rule of Appellate Procedure 25.2(a)(2).  
The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d). 
Accordingly, we dismiss the appeal.  
 
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed January 15, 2004.
Panel consists of Justices
Edelman, Frost, and Guzman.
Do Not Publish C Tex. R. App. P. 47.2(b).